Exhibit Contact: For financial analysts – Joe Bergstein, 610-774-5609 For news media – George Biechler, 610-774-5997 PPL Corporation Two N. Ninth St. Allentown, PA 18101 PPL’s presentation to be webcast from Deutsche Bank Conference on May 28 ALLENTOWN, Pa. (May 20, 2009) James H. Miller, chairman, president and chief executive officer of PPL Corporation (NYSE: PPL), will discuss the company’s corporate strategy and general business outlook with investors and financial analysts on Thursday, May 28, at the Deutsche Bank Energy, Utilities and Power Conference. Miller’s presentation will be available via a live webcast at 8:50 a.m. EDT that day.
